Title: 8th.
From: Adams, John Quincy
To: 


       In the forenoon, I went and paid a number of visits, to my old acquaintance in this place; Mr. Thaxter; I pass’d a couple of hours with. Was at Mr. Osgood’s, Mr. Duncan’s, and Mr. Bartlett, who has sacrificed to Hymen, since I saw him last. “Cupid by Hymen was crown’d,” but at 37 it is to be supposed a man of sense, would be able to repel the attacks of the young tyrant, whose empire is generally composed of more youthful subjects. The flame, by which the torch was lighted, was not I imagine very ardent, but it will probably be lasting. It was not like the impetuous, crackling blaze of the faggot, but like the mild, and constant heat of the walnut.
       I finished my visits, at Miss Hazen’s; she has lately been a journey with her brother, to a remote part of the State, and return’d last week. She appears not quite so handsome, as she used to be, fourteen months since; though she is yet too young to begin to fade. We conversed about half an hour, but rather in a distant ceremonious manner.
       Dined at Mr. White’s. At about 4 afternoon, I went with Mr. and Mrs. Bartlett, two Miss Codman’s, Miss Hazen, and her brother, Foster and White, in two double sleighs down upon the river, to Russell’s tavern. Just before we went upon the ice, in going down a steep descent, one sleigh overset, men and women, all pell mell one on the other: no person however was hurt: not two minutes after; one of our horses went through the ice, just off the banks of the river: we thought the sleigh would follow; the ladies screamed, and leapt out; but we soon extricated ourselves from that difficulty likewise: we then cross’d the river, stop’d an hour at the tavern; then rode, up on the river 4 or 5 miles, and return’d just before dark: drank tea, and pass’d part of the evening at Mr. White’s, and at 8, went up the hill.
      